DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 was filed after the mailing date of the Final Rejection on 3/1/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
Applicant argues the following.
A: Stenberg fails to teach light exiting the waveguide in the absence of a diffraction grating.
Examiner respectively disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., light exiting the waveguide in the absence of a diffraction grating) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

B: Applicant argues that Stenberg makes no mention of promoting anti-reflection upon exit. The absence of such a mention of promoting anti-reflection upon exit is because it can be assumed that there would be no reflection because the angle of incidence is normal.
Applicant further argues that absent is a discussion of the efficiency of the out-coupling grating, indicating that the same issues regarding efficiency do not exist and that anti-reflective coatings are not required on the out-coupling grating. 
Stenberg thus consistently teaches away from the use of an anti-reflective layer for light leaving the waveguide.

Examiner respectfully disagrees. Applicant argues that the reference teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Stenberg is not being utilized to teach the output includes an anti-reflective coating.  Stenberg is utilized to teach the waveguide input direction and not the exit diffraction structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886).

Regarding claim 1 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, comprising: 

a plurality of diffractive optical elements (para. 0030) disposed upon the first surface of the first planar waveguide to diffract light in a first direction out of the first planar waveguide substrate towards a viewer (input grating) (output grating) (para. 0020; figs. 1 and 3; For the display image forming structure in the glasses must be on the same side as the eye): 
Tervo does not teach where output is in a second direction into the first planar waveguide substrate away from the viewer.
Stenberg teaches (fig. 7b) that the output is in a second direction into the first planar waveguide substrate away from the viewer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the HMD as taught by Tervo with the output structure as taught by Stenberg for the benefit of variability of operation depending on the form factor required for the HMD. Furthermore it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Tervo as modified by Stenberg an anti-reflective coating (405a-f) disposed upon the second surface of the first planar waveguide substrate through which the light refracted in the second direction leaves the first planar waveguide substrate with the anti-reflective coating increasing transmission through the second surface of the first planar waveguide substrate (para. 0040 and 0055-0056).

.

Claims 3 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886) in further view of Popovich et. al. [(US 2018/0059305) (with Brown et al. (US 2014/0140653) incorporated by reference)].

Regarding claim 3 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the light propagating by total internal reflection comprises an S polarization component and a P polarization component.
Popovich teaches where the light propagating by total internal reflection comprises an S polarization component and a P polarization component (para. 0054).
It would have been obvious to one having ordinary skill in the aret before the effective filing date of the invention to have modified the HMD waveguide structure as taught by Tervo with the S,P light injection as taught by Popovich for the benefit of a brighter image from the microdisplay.



Regarding claim 15 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where the anti-reflective coating consists of four layers (para. 0044).

Regarding claim 16 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first material has comparatively higher index of refraction than the second material (para. 0041; AlO2 n=1.77).

Regarding claim 17 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the first material is TiO2 (para. 0041).

Regarding claim 18 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where each layer of TiO2 has an index of refraction greater than 2 (para.0041).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886) in further view of Popovich et. al. [(US 2018/0059305) (with Brown et al. (US 2014/0140653) incorporated by reference)] in further view of Harris et. al. (US 8619365)

 the anti-reflective coating is configured to reduce phase retardation between the two components such that an angle of incidence of the S component is substantially similar to that of the P component through the waveguide.
Harris teaches where the anti-reflective coating is configured to reduce phase retardation between the two components such that an angle of incidence of the S component is substantially similar to that of the P component through the waveguide (col. 2, lines 31-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Harris for the benefit of increased light output from the display.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tarvo et. al. (US 2019/0056591) in view of Stenberg et. al. (US 2017/0307886) in further view of Korenaga et. al. (US2003/0077458).

Regarding claim 19 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where the second material is SiO2.
Korenaga teaches where the second material is SiO2. (see table 9 on page 8; layers 102 and 104)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by 

Regarding claim 20 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where each layer of SiO2 has an index of refraction between 1.45 and 1.58.
Korenaga teaches where each layer of SiO2 has an index of refraction between 1.45 and 1.58. (see table 9 on page 8 (SiO2, n = 1.44)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display system as taught by Tervo with an AR coating as taught by Korenaga for the benefit of increased light output from the display. 

Regarding claim 21 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value less than 5 x 10-4.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Korenaga to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

-4 and 1 x 10-3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Korenaga to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Regarding claim 23 Tervo teaches (figs. 1-4C) an anti-reflective waveguide, except where a cumulative index of refraction of the anti-reflective coating has an imaginary refractive index component value less than 5 x 10-4.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layer structure as taught by Harris to decrease the imaginary component of the index of refraction to decrease the absorption of light allowing for greater light extraction at the surface.  Furthermore It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872